Citation Nr: 0206090	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  95-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a palsy 
disorder of the right hand and leg.  

2.  Entitlement to financial assistance for an automobile or 
other conveyance, or for adaptive equipment for an 
automobile.  

3.  Entitlement to financial assistance for specially adapted 
housing or a special home adaptation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972, and from April 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen a previously-denied claim for 
service connection for a palsy disorder of the right hand and 
leg.  Within the same rating decision, the veteran was also 
denied entitlement to a special home adaptation grant or 
specially adapted housing, and entitlement to an automobile 
or adaptive equipment.  He responded with a December 1994 
Notice of Disagreement regarding these issues, and was issued 
a January 1995 Statement of the Case.  He then filed a 
January 1995 VA Form 9, perfecting his appeal.  


FINDINGS OF FACT

1.  In a September 1992 rating decision, service connection 
was denied for a palsy of the right hand and leg; the veteran 
did not file a timely appeal, and therefore this decision is 
final.  

2.  The evidence submitted subsequent to the September 1992 
RO decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran does not have loss or loss of use of a lower 
extremity or of both hands or blindness.  

4.  The veteran is not service connected for a disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes; nor is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The September 1992 RO decision that denied entitlement to 
service connection for a palsy disorder of the right hand and 
leg is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  

2.  No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a palsy disorder of the right hand and leg.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

3.  The criteria for entitlement to financial assistance in 
acquiring specially adapted housing or in acquiring special 
home adaptations are not met.  38 U.S.C.A. § 2101 (West 
1991); 38 C.F.R. §§ 3.809, 3.809a (2001).

4.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance, or 
adaptive equipment therefor, have not been met.  38 U.S.C.A. 
§ 3902 (West 1991 & Supp. 2001); 38 C.F.R. § 3.808 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection for a palsy of the right leg and hand was 
denied within a September 1992 rating decision.  The RO found 
no evidence of a nexus between a current palsy and a disease 
or injury incurred in or aggravated by military service.  

The veteran filed an application in April 1994 to reopen his 
service connection claim for a palsy disorder.  

A VA medical examination was afforded the veteran in June 
1994.  At the time of examination, the veteran was using a 
wheelchair for mobility, and reported difficulty walking due 
to leg pain and weakness.  An EMG study confirmed the 
presence of peripheral neuropathy, but no etiology was noted 
for this disability.  

In November 1994, a VA RO issued a rating decision denying 
entitlement to specially adaptive housing and automobile or 
adaptive equipment grants.  The RO also found that no new and 
material evidence had been submitted with which to reopen a 
claim for service connection for palsy of the right hand and 
leg.  The veteran responded with a December 1994 notice of 
disagreement regarding these decisions.  A January 1995 
Statement of the Case was afforded him.  He then filed a 
January 1995 VA Form 9.  

The veteran testified on his own behalf in May 1996 at a 
hearing before the undersigned member of the Board.  He 
reported 2-3 seizures a month, of varying intensity.  During 
service in Vietnam, the veteran was injured by grenade 
explosions, and suffered shrapnel wounds to the right leg, 
right arm, and head.  Thereafter, he first started noticing 
weakness on the right side in 1979.  He attributed his 
subsequent palsy disorder to his injuries in service.  

Voluminous VA medical records regarding the veteran's medical 
treatment were also obtained by the RO.  These records 
confirm that the veteran has a current neurological disorder 
affecting his right hand and leg, but no mention is made of 
the etiology of this disability.  

Another VA medical examination was afforded the veteran in 
July 1997, at which time he reported a longstanding history 
of right side weakness which has progressively worsened since 
1969.  He also stated that he needs a wheelchair secondary to 
his right side weakness and chronic back pain.  A VA 
physician examined the veteran and determined that his right 
side weakness "cannot be readily explained by service-
connected trauma or any other trauma."  The etiology of his 
right side hemiparesis could not be clearly defined.  

The veteran's claims were reconsidered by the RO in January 
1998, and remained denied.  However, he is currently service-
connected for residuals of a back injury, at 40 percent, 
depressive neurosis with post traumatic stress disorder, at 
30 percent, a seizure disorder, at 20 percent, residuals of a 
shell fragment wound to the right calf, noncompensable, 
residuals of malaria, noncompensable, and residuals of 
malarial hepatitis, also noncompensable.  His combined 
disability rating is 70 percent.  

Legal Analysis

Prior to addressing the merits of the veteran's contentions, 
it must be pointed out that a significant change in the law 
was effected during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well- grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  In the 
present case, the RO, via the Statement of the Case, 
Supplemental Statement of the Case, and rating decision, 
informed the veteran of the missing information required to 
complete his claims.  Based on the foregoing, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  As well, VA has a duty 
under the VCAA to assist the veteran in obtaining evidence 
necessary to substantiate his claim, but in this instance he 
has not referenced any missing evidence that might aid his 
claim or may otherwise affect the outcome of this matter.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

I.  New and material evidence

The veteran seeks to reopen a claim of service connection for 
a palsy disorder.  This claim was previously denied by the RO 
in November 1992, and he did not file a timely appeal.  
Therefore, the November 1992 RO decision is final, and the 
veteran may not reopen this claim except upon the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).  

In determining whether to reopen previously and finally 
denied claims, the VA must first determine whether the 
claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (By amendments to 38 C.F.R. 
§ 3.156(a) made in August 2001, the definition of "new and 
material" evidence was changed; however, the amendment is 
applicable only to claims to reopen filed on or after August 
29, 2001.  66 Fed. Reg. 45620-30 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a).)  In Hodge v. 
West, it was noted that such evidence could be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  

In determining if new and material evidence has been 
submitted, the VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In the present case, the veteran was originally denied 
service connection in 1992 for a palsy disorder of the right 
hand and leg because no evidence indicating such a disability 
was due to or the result of an in-service disease or injury, 
was incurred within a year of service separation, or was 
secondary to a service-connected disability.  However, the RO 
conceded at the time that the veteran did have a current 
palsy disorder.  

Subsequent to the veteran's April 1994 application to reopen 
his claim, he has been afforded additional VA medical 
examinations in June 1994 and June 1997, and his VA 
outpatient treatment records have been obtained.  However, 
for the reasons to be discussed below, this evidence is not 
new and material, and his claim will not be reopened.  

Considering first the June 1994 VA examination report and the 
veteran's VA outpatient treatment records, this evidence was 
not previously of record at the time of the final 1992 
denial, but it is cumulative and redundant of evidence 
already considered.  That is, these records only demonstrate 
a current diagnosis already conceded by the RO in 1992, when 
a current palsy disorder was acknowledged based on the 
medical evidence of record.  Thus, the additional medical 
evidence submitted since 1992 is not new, as defined by 
38 C.F.R. § 3.156.  Additionally, because none of the 
evidence submitted since the 1992 RO decision addresses the 
basis of the original denial, the lack of evidence connecting 
his current palsy disorder to service, or a service-connected 
disability, these records are not "so significant that [they] 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156 (2001).  

Of special note is the June 1997 VA examination report, in 
which the examiner considered the etiology the veteran's 
claimed palsy disorder.  However, the examiner was unable to 
find any connection between the veteran's right side 
hemiparesis and any service-connected trauma.  Thus, this 
evidence is likewise not new and material, as defined by 
38 C.F.R. § 3.156, in that it fails to address the basis of 
the original denial.  

At his May 1996 personal hearing before a member of the 
Board, the veteran asserted that his injuries during service 
resulted in his current palsy of the right side.  However, as 
a layperson, the veteran's assertions of medical causation 
are insufficient to reopen his claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  During the hearing, the veteran 
also gave a vague account of reported treatment for weakness 
of right-sided extremities at service department facilities 
during a period spanning from 1979 to 1988, but was unable to 
give any specific account of the dates of such treatment.  He 
also gave no indication as to whether records of the reported 
treatment would show any relationship of the symptoms treated 
to his period of service.  In light of the lack of 
specificity of this reported, post-service treatment, the 
Board believes it is unlikely that a search for any related 
records would be successful.  

In view of the foregoing, the evidence received subsequent to 
the RO's September 1992 decision is not new and material for 
the purpose of reopening the veteran's claim for service 
connection for a palsy disorder of the right hand and leg.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  

II.  Specially adapted housing or special home adaptation

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. 
§ 3.809 (2001).  The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (2001).  

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a (2001).  

In order to qualify for financial assistance in acquiring 
specially adapted housing or in acquiring special home 
adaptations, the above cited law and regulations require that 
a veteran have disabilities meeting specific criteria.  In 
this case the veteran is not shown to have any significant 
visual disability, nor is he shown to have disability 
resulting in anatomical loss or loss of use of both hands.  
While he reports that his service-connected back disability 
necessitates his use of a wheelchair, this claim is not 
supported by the medical evidence of record.  Rather, the 
medical evidence suggests that his palsy disorder of the 
right side, for which he has not been afforded service 
connection, prohibits his locomotion without the aid of a 
wheelchair.  Therefore, it is evident that the appellant has 
not suffered loss or loss of use of both lower extremities so 
as to preclude locomotion, nor has he suffered loss or loss 
of use of one lower extremity.  In the absence of evidence 
establishing that he meets any of the specific criteria set 
forth above, there is no basis in the law for granting 
financial assistance in acquiring specially adapted housing 
or in acquiring special home adaptations in this case.  

III.  Financial assistance for purchase of an automobile, or 
for 
automobile adaptive equipment

In order to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance, the veteran 
must have a service-connected disability which includes one 
of the following: loss or permanent loss of use of one or 
both feet; or loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. §§ 3901, 3902 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.808 (2001).  In the event 
that the veteran does not meet the criteria for financial 
assistance in purchasing an automobile or other conveyance, 
if he has ankylosis of one or both knees or one or both hips 
due to service-connected disability, entitlement to adaptive 
equipment eligibility only is established.  38 U.S.C.A. 
§ 3902(b)(2) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.808(b)(iv) (2001).  

In the present case, the evidence is against the veteran's 
claim of entitlement to financial assistance in the purchase 
of an automobile or other conveyance, and adaptive equipment 
therefor.  This is because he is not presently service 
connected for disability manifested by loss or permanent loss 
of use of one or both feet, by loss or permanent loss of use 
of one or both hands, or by permanent impairment of vision of 
both eyes.  Nor is he service connected for disability 
manifested by ankylosis of one or both knees or one or both 
hips.  Absent evidence demonstrating that the veteran has a 
qualifying service-connected disability, the claim for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, must be 
denied.  


ORDER

1.  The veteran having submitted no new and material 
evidence, his application to reopen his claim for service 
connection for a palsy of the right hand and leg is denied.  

2.  Entitlement to financial assistance in acquiring 
specially adapted housing, or in acquiring special home 
adaptations is denied.

3.  Entitlement to financial assistance in purchasing an 
automobile or other conveyance, or in acquiring automobile 
adaptive equipment, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

